DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 of the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-14 is/are directed to a mental activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 6-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-14 held to claim an abstract idea, and is therefore rejected as ineligible subject matter under 35 U.S.C. § 101. The rationale for this finding is explained below: sending a set of sentences to a user audibly (reading acoustic speech signals by a person), wherein the set of sentences includes a first FBW and a second FBW (speech signals comprising frequency bands): sending a list of questions to the user visually (question the listener), where the set of question includes whether the user heard the first FBW or the second FBW or both (question the testee whether word is heard); receiving from the user indication on whether the first FBW, second FBW, or both were heard (listening to response from the other person); and storing the user indication as data in memory  (storing the response mentally) mental activity (e.g. forming a judgment, observation, evaluation, or opinion). The above steps could, by their broadest reasonable interpretation, be performed by a human without the need for a machine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,122,354 B2 in view of Chalupper and Ahroon. Chalupper and Ahroon disclose a display for selection of heard words by the user and logging the selection for hearing threshold detection. It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the display and storage Challupper and Ahroon in view of US 11,122,354 B2 to suggest all the limitation of claim 1 of the instant application. The motivation to do so would have been to reduce the complexity of the hearing test.
#17345566
US 11,122,354 B2
1. The method of measuring frequency dependent hearing loss comprising: sending a set of sentences to a user audibly, wherein the set of sentences includes a first FBW and a second FBW: sending a list of questions to the user visually, where the set of question includes whether the user heard the first FBW or the second FBW or both; receiving from the user indication on whether the first FBW, second FBW, or both were heard; and storing the user indication as data in memory.
8. The method according to claim 7, wherein a first FBW gain is increased if the first FBW is not indicated by the user.

9. The method according to claim 7, wherein a second FBW gain is increased if the second FBW is not indicated by the user.

10. The method according to claim 7, wherein a first FBW gain is decreased if the second FBW is not indicated by the user. 

11.The method according to claim 7, wherein a second FBW gain is decreased if the first FBW is not indicated by the user.


1. A method of measuring frequency dependent hearing loss comprising: sending a first frequency band word (FBW) and a second FBW to a user using a speaker, where the first FBW and the second FBW are orthogonal with respect to a threshold value to each other, and where the first FBW and second FBW are presented to the user simultaneously; receiving indication from the user whether the first FBW, second FBW, or a combination was heard; and adjusting the first FBW and adjusting the second FBW based upon the user indication, where a first FBW gain is increased if the first FBW is not heard by the user while a second FBW gain is decreased and where the second FBW gain is increased if the second FBW is not heard by the user while the first FBW gain is decreased.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalupper et al (US 2011/0219879 A1) in view of Ahroon (US 7,143,031 B1).
Regarding claim 1, Chalupper et al disclose the method of measuring frequency dependent hearing loss comprising: sending a set of sentences to a user audibly (Chalupper et al; Para [0009] presenting acoustic speech signals S3), wherein the set of sentences includes a first FBW and a second FBW (Chalupper et al; Para [0034] acoustic speech signals is interpreted as first and second FBW): sending a list of questions to the user visually (Chalupper et al; Para [0034]), where the set of question includes whether the user heard the first FBW or the second FBW or both (Chalupper et al; Para [0034]; set of words displayed for selection are interpreted as set of questions); receiving from the user indication on whether the first FBW, second FBW, or both were heard (Chalupper et al; Para [0036]); but do not expressly disclose and storing the user indication as data in memory. However, in the same field of endeavor, Ahroon discloses a method comprising storing the user indication as data in memory (Ahroon; col 8; lines 3-7; col 4; lines 49-52). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the storing feature taught by Ahroon to store the user indication taught by Chalupper. The motivation to do so would have been to improve the efficacy of the hearing testing method.

Regarding claim 2, Chalupper et al in view of Ahroon disclose the method according to claim 1, where the step of sending the set of sentences is by sending a signal to a speaker that plays the set of sentences (Chalupper et al; Para [0033]).

Claims 3-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalupper et al (US 2011/0219879 A1) in view of Ahroon (US 7,143,031 B1) and further in view of Nguyen et al (US 2017/0230769 A1).
Regarding claim 3, Chalupper et al in view of Ahroon disclose the method according to claim 2, but do not expressly disclose where the step of sending a list of questions visually is accomplished by sending the list of questions to a display. However, in the same field of endeavor, Nguyen et al disclose a method where the step of sending a list of questions visually is accomplished by sending the list of questions to a display (Nguyen et al; Fig 6 Para [0088]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the questions feature taught by Nguyen as question to the user in the method taught by Chalupper. The motivation to do so would have been to improve the accuracy of the hearing testing method.

Regarding claim 4, Chalupper et al in view of Ahroon and further in view of Nguyen disclose the method according to claim 3, wherein the user indication is received from keystrokes from a keyboard (Chalupper et al; Para [0032]).

Regarding claim 7, Chalupper et al in view of Ahroon disclose the method according to claim 1, but do not expressly disclose further comprising: adjusting a first FBW and adjusting the second FBW based upon the user indication. However, in the same field of endeavor, Nguyen et al disclose a method further comprising: adjusting a first FBW and adjusting the second FBW based upon the user indication (Nguyen et al; Fig 7 Para [0090]; user adjust high frequency and low frequency). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the questions feature taught by Nguyen as question to the user in the method taught by Chalupper. The motivation to do so would have been to improve the user experience.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalupper et al (US 2011/0219879 A1) in view of Ahroon (US 7,143,031 B1) and further in view of Nguyen et al (US 2017/0230769 A1) and further in view of Anderson et al (US 2011/0299709 A1).
Regarding claim 5, Chalupper et al in view of Ahroon and further in view of Nguyen disclose the method according to claim 3, but do not expressly disclose wherein the user indication is received from a touch screen. However, in the same field of endeavor, Anderson discloses a method wherein the user indication is received from a touch screen (Anderson et al; Para [0088]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the user indication feature taught by Anderson as user indication in the method taught by Chalupper. The motivation to do so would have been to improve the ease of user experience to the user of the hearing testing method.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalupper et al (US 2011/0219879 A1) in view of Ahroon (US 7,143,031 B1) and further in view of Nguyen et al (US 2017/0230769 A1) and further in view of Attias et al (US 2011/0313315 A1).
Regarding claim 6, Chalupper et al in view of Ahroon and further in view of Nguyen disclose the method according to claim 3, but do not expressly disclose wherein the user indication is received audibly from the user. However, in the same field of endeavor, Attias et al discloses a method wherein the user indication is received audibly from the user (Attias et al; Para [0090] voice used by user to provide response to testing). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the user indication feature taught by Attias as user indication in the method taught by Chalupper. The motivation to do so would have been to reduce the size of the hearing test device.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalupper et al (US 2011/0219879 A1) in view of Ahroon (US 7,143,031 B1) and further in view of Nguyen et al (US 2017/0230769 A1) and further in view of Litovsky (US 2002/0107692 A1).
Regarding claim 8, Chalupper et al in view of Ahroon and further in view of Nguyen disclose the method according to claim 7, but do not expressly disclose wherein a first FBW gain is increased if the first FBW is not indicated by the user. However, in the same field of endeavor, Litovsky disclose a method wherein a first FBW gain is increased if the first FBW is not indicated by the user (Litovsky; Para [0094]; user increases word gain when error is indicated). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the gain control feature taught by Litovsky as gain control in the method taught by Chalupper. The motivation to do so would have been to improve the intelligibility of the outputted audio signals.

Regarding claim 9, Chalupper et al in view of Ahroon and further in view of Nguyen disclose the method according to claim 7, but do not expressly disclose wherein a second FBW gain is increased if the second FBW is not indicated by the user. However, in the same field of endeavor, Litovsky disclose a method wherein a first FBW gain is increased if the first FBW is not indicated by the user (Litovsky; Para [0094]; user increases word gain when error is indicated). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the gain control feature taught by Litovsky as gain control in the method taught by Chalupper. The motivation to do so would have been to improve the quality of the outputted audio signals.

Regarding claim 10, Chalupper et al in view of Ahroon and further in view of Nguyen disclose the method according to claim 7, but do not expressly disclose wherein a first FBW gain is decreased if the second FBW is not indicated by the user. However, in the same field of endeavor, Litovsky disclose a method wherein a first FBW gain is decreased if the second FBW is not indicated by the user (Litovsky; Para [0094]; user increases word gain when error is indicated). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the gain control feature taught by Litovsky as gain control in the method taught by Chalupper. The motivation to do so would have been to provide a plurality of control options to the user of the hearing device.

Regarding claim 11, Chalupper et al in view of Ahroon and further in view of Nguyen disclose the method according to claim 7, but do not expressly disclose wherein a second FBW gain is decreased if the first FBW is not indicated by the user. However, in the same field of endeavor, Litovsky disclose a method wherein a second FBW gain is decreased if the first FBW is not indicated by the user (Litovsky; Para [0094]; user increases word gain when error is indicated). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the gain control feature taught by Litovsky as gain control in the method taught by Chalupper. The motivation to do so would have been to reduce the complexity of the hearing test device.

Regarding claim 12, Chalupper et al in view of Ahroon and further in view of Nguyen disclose the method according to claim 7, but do not expressly disclose further including the step of: adjusting the first FBW using a first FBW gain and adjusting the second FBW using a second FBW gain. However, in the same field of endeavor, Litovsky disclose a method further including the step of: adjusting the first FBW using a first FBW gain and adjusting the second FBW using a second FBW gain (Litovsky; Para [0094]; adjusting first or second word depending on perception of the word). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the gain control feature taught by Litovsky as gain control in the method taught by Chalupper. The motivation to do so would have been to reduce power consumption at the hearing test device.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalupper et al (US 2011/0219879 A1) in view of Ahroon (US 7,143,031 B1) and further in view of Nguyen et al (US 2017/0230769 A1) and further in view of Litovsky (US 2002/0107692 A1) and further in view of Frohlich (US 2010/0098262 A1).
Regarding claim 13, Chalupper et al in view of Ahroon and further in view of Nguyen and further in view of Litovsky disclose the method according to claim 12, but do not expressly disclose further including the step of: adjusting the set of sentences using the adjusted first FBW and the adjusted second FBW. However, in the same field of endeavor, Frohlich discloses a method further including the step of: adjusting the set of sentences using the adjusted first FBW and the adjusted second FBW (Frohlich; Para [0035]; adjusting first or second word depending on perception of the word). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the gain control feature taught by Frohlich as gain control in the method taught by Chalupper. The motivation to do so would have been to improve the perception of the outputted audio signals.

Regarding claim 14, Chalupper et al in view of Ahroon and further in view of Nguyen and further in view of Litovsky and further in view of Frohlich disclose the method according to claim 13, but do not expressly disclose further including the step of: sending the adjusted set of sentences to the user audibly. However, in the same field of endeavor, Frohlich disclose a method further including the step of: sending the adjusted set of sentences to the user audibly (Frohlich; Para [0095]; adjusting first or second word depending on perception of the word and playback gain adjusted word to the user). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the gain control feature taught by Frohlich as gain control in the method taught by Chalupper. The motivation to do so would have been to improve the intelligibility of the outputted audio signals.




	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651